DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,162,584 (hereinafter “Ozawa”) in view of Patent Application Publication WO2004053665A1 (hereinafter “Haijima”) (see English translation of Publication).
 	Regarding claim 1, Ozawa discloses a printing system (printing system 2 (Fig. 1; column 3, lines 46-48)) comprising:
	- a printer including a printer user interface (multifunction peripheral 10 (Fig. 3) includes operation panel 20 with operating section 21 and display section 22 (column 6, lines 64-65));
	- a server device configured to communicate with the printer (print server 50 (Fig. 4) includes network communication unit 58 to communicate with multifunction peripheral (column 8, lines 14-17)); and
	- a client device configured to communicate with the server device, and including a client-device user interface (PC 70 (Fig. 2) includes network communication unit 79 to communicate with print server (column 5, lines 32-35), and also includes operation panel 76 with operating section 82 and display section 83 (column 5, lines 23-24)),
	- wherein the client device is configured to perform:
	- receiving identification information of a user via the client-device user interface (server printer driver 90 of PC receives user authentication (column 9, lines 6-8)); and
	- transmitting a print job for an image to be printed to the server device (server printer driver creates print job including identification information of user and transmits print job to print server upon receiving from user an instruction to transmit print job relating to security printing or pull printing requiring login operation on multifunction peripheral at the time of output (column 9, lines 8-14)), 
	- wherein the server device is configured to perform:
	- storing, in a case that the server device receives the print job transmitted from the client device, the print job in a specific folder having a name corresponding to the identification information which is associated with the print job (print server holds received print job in folder of user indicated by the identification information included in print job (column 9, lines 15-18)), 
	- wherein the printer is configured to perform:
	- searching, after the printer receives the identification information via the printer user interface, a folder provided in the server device to find the specific folder which has the name corresponding to the inputted identification information (multifunction peripheral receives user authentication information for login from user, and transmits the input user authentication information to the print server (column 9, lines 18-24); multifunction peripheral receives list of print jobs stored in folder of login user from print server (column 9, lines 25-33));
	- receiving selection of a print job to be printed via the printer user interface from among one or more print jobs stored in the found folder (multifunction peripheral receives print job selection and printing instruction from user, and transmits transfer request of selected print job to print server (column 9, lines 44-48));
	- receiving the selected print job from the server device (multifunction peripheral receives data of print job requested by the transfer request from the print server (column 9, lines 48-51)); and
	- printing an image based on the received print job (multifunction peripheral executes printing (column 9, lines 52-53)). 
 	Ozawa does not expressly disclose “transmitting a print job for an image to be printed to the server device, the print job being associated with a computer name, the computer name specifying the client device and being assigned to the received identification information” or “storing, in a case that the server device receives the print job transmitted from the client device, the print job in a specific folder having a name corresponding to the identification information to which the computer name is assigned and which is associated with the print job.”
 	Haijima discloses storage of table information associating user identification information of a user to be authenticated with a computer name associated with stored print information, so that the user identification information and the computer name can be compared (page 48, paragraph beginning with “In parallel with the above process ….”).  When there is a corresponding relationship, then the print information associated with the user identification information is extracted and sent to a printer (page 49, paragraph beginning with “When comparing the user identification information …”).   Providing an association between the user identification information, computer name, and the stored print information, enhances security of the authentication process.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Ozawa by associating a print job with user identification information and computer name of the user’s device, as taught by Haijima. 
 	Regarding claim 5, Ozawa discloses: wherein each of the one or more print jobs stored in the specific folder of the server device includes an image name of an image to be printed (print server transmits list of print jobs stored in folder of login user to multifunction peripheral (column 9, lines 25-33); each print job inherently includes an image name so as to enable differentiation of print jobs on list),
	- wherein the printer is configured to further perform:
	- displaying a list of one or more print jobs stored in the found specific folder on the printer user interface, the list showing one or more display names in an order of names, the one or more display names representing the one or more images of the one or more print jobs which are printing candidates (multifunction peripheral displays list of print jobs received from print server (column 9, lines 44-45); print jobs on list inherently displayed in a predetermined order of names),
	- wherein the printer performs the receiving selection of a print job from among the one or more print jobs indicated in the list (transfer request of selected print job transmitted to print server upon receiving print job selection and printing instruction from user (column 9, lines 45-48)). 
 	Regarding claim 12, Ozawa discloses a printer (multifunction peripheral 10 (Fig. 3)) comprising:
	- a printing unit (printer 18 fulfills function of forming image according to image data on recording paper (column 6, lines 49-50));
	- a user interface (operation panel 20 with operating section 21 and display section 22 (column 6, lines 64-65));
	- a communication interface configured to communicate with a server device (network communication unit 24 communicates with print server (column 7, lines 10-13); and
	- a computer (CPU 11 controls operation of multifunction peripheral (column 5, lines 63-65)) configured to perform:
	- a receiving process to receive identification information of a user inputted via the user interface (multifunction peripheral receives user authentication information for login from user (column 9, lines 18-20));
	- a selection process to search a folder provided in the server device to find a specific folder which has a name corresponding to the inputted identification information (multifunction peripheral transmits the input user authentication information to the print server (column 9, lines 20-24); multifunction peripheral receives list of print jobs stored in folder of login user from print server (column 9, lines 25-33)), to display one or more print jobs stored in the found specific folder on the user interface (multifunction peripheral displays list of print jobs received from print server (column 9, lines 44-45)), and to receive selection of a print job to be printed from among the displayed one or more print jobs (transfer request of selected print job transmitted to print server upon receiving print job selection and printing instruction from user (column 9, lines 45-48)), wherein the client device is configured to perform: receiving the identification information of a user via a client-device user interface (server printer driver 90 of PC receives user authentication (column 9, lines 6-8)); and transmitting a print job for an image to be printed to the server device (server printer driver creates print job including identification information of user and transmits print job to print server upon receiving from user an instruction to transmit print job relating to security printing or pull printing requiring login operation on multifunction peripheral at the time of output (column 9, lines 8-14)), wherein the server device is configured to perform storing, in a case that the server device receives the print job transmitted from a client device, the print job in the specific folder having the name corresponding to the identification information and which is associated with the print job (print server holds received print job in folder of user indicated by the identification information included in print job (column 9, lines 15-18)); and
	- a printing process to receive the selected print job selected in the selection process from the server device and to control the printing unit to perform printing based on the received print job (multifunction peripheral receives data of print job requested by the transfer request from the print server (column 9, lines 48-51) and executes printing (column 9, lines 52-53)).
 	Ozawa does not expressly disclose “transmitting a print job for an image to be printed to the server device, the print job being associated with a computer name, the computer name specifying the client device and being assigned to the received identification information, wherein the server device is configured to perform storing, in a case that the server device receives the print job transmitted from a client device, the print job in the specific folder having the name corresponding to the identification information to which the computer name is assigned and which is associated with the print job.”
 	As set forth above regarding claim 1, Haijima discloses storage of table information associating user identification information of a user to be authenticated with a computer name associated with stored print information, so that the user identification information and the computer name can be compared (page 48, paragraph beginning with “In parallel with the above process ….”).  When there is a corresponding relationship, then the print information associated with the user identification information is extracted and sent to a printer (page 49, paragraph beginning with “When comparing the user identification information …”).   Providing an association between the user identification information, computer name, and the stored print information, enhances security of the authentication process.  Therefore, it would have been obvious for one of ordinary skill in the art to have modified the teaching of Ozawa by associating a print job with user identification information and computer name of the user’s device, as taught by Haijima. 
Claims 6, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Haijima as applied to claims 5 and 12 above, and further in view of U.S. Patent Application Publication 2016/0306515 (hereinafter “Hermanson”).
 	Regarding claim 6, neither Ozawa nor Haijima expressly disclose: wherein for each of the one or more print jobs stored in the specific folder of the server device, the image name includes order information as a prefix thereof,
	- wherein the list shows the one or more display names in the order of names according to the order information.
	Hermanson discloses designating a viewing orders by manipulating filenames of selected items by adding a numerical prefix that signifies the viewing order (paragraph [0036]).  Adding a numerical prefix to filenames enables a user to determine the chronological order of the files, thereby aiding the user in locating specific files.  As Ozawa discloses a multifunction peripheral receiving and displaying a list of print jobs stored in a folder of a login user from print server (Ozawa: column 9, lines 25-33, 44-45), it would have been obvious for one of ordinary skill in the art, in view of Hermanson, to display the print jobs with a numerical prefix so that the user can know the order in which the print jobs had been received by the print server, thereby enabling the user to quickly identify the desired print job.  
 	Regarding claim 8, Ozawa discloses: wherein the print job transmitted from the client device includes an initial name of an image to be printed (print job created and transmitted by server printer driver 90 of PC 70 (column 9, lines 6-14) inherently includes an initial name for identification purposes).  The limitation “modifying the initial name in the print job received from the client device by adding the order information to the initial name, the print job with the modified name being stored in the specific folder” would have been obvious to one of ordinary skill in the art, in view of Hermanson, for the reasons set forth above regarding claim 6.  As set forth above, Hermanson discloses adding a numerical prefix to a filename so as to indicate a viewing order.  One of ordinary skill in the art would have recognized the advantage of adding the numerical prefix to the name of the print job in Ozawa, so that a user can determine the chronological order of the listed print jobs, which aids the user in identifying the desired print job.
 	Regarding claim 9, the limitation “wherein the prefix is a consecutive number set for each folder stored in the server device, the consecutive number being incremented each time a file is stored in the folder, wherein the list shows the one or more display names in the order of names according to the consecutive number” would have been an obvious modification of Ozawa in view of Hermanson.  As set forth above, Hermanson discloses adding a numerical prefix to a filename so as to indicate a viewing order.  This suggests that the files are consecutively numbered to indicate such viewing order.  It would have been obvious for one of ordinary skill in the art to add numerical prefixes to the print jobs of Ozawa in a similar manner to indicate the order in which the print jobs were received by the print server.
 	Regarding claim 13, Ozawa discloses: wherein the selection process displays a list of one or more print jobs on the user interface, and receives selection of the print job from among the one or more print jobs in the list via the user interface (multifunction peripheral displays list of print jobs received from print server (column 9, lines 44-45); transfer request of selected print job transmitted to print server upon receiving print job selection and printing instruction from user (column 9, lines 45-48)).
 	Neither Ozawa nor Haijima expressly disclose: wherein each of the one or more print jobs which is received from the client device and stored in the specific folder of the server device, the print job has an image name including order information as a prefix thereof,
	- wherein the list shows the one or more display names representing the one or more print jobs in the order of names according to the order information.
	As set forth above regarding claim 6, Hermanson discloses designating a viewing orders by manipulating filenames of selected items by adding a numerical prefix that signifies the viewing order (paragraph [0036]).  Adding a numerical prefix to filenames enables a user to determine the chronological order of the files, thereby aiding the user in locating specific files.  As Ozawa discloses a multifunction peripheral receiving and displaying a list of print jobs stored in a folder of a login user from print server (Ozawa: column 9, lines 25-33, 44-45), it would have been obvious for one of ordinary skill in the art, in view of Hermanson, to display the print jobs with a numerical prefix so that the user can know the order in which the print jobs had been received by the print server, thereby enabling the user to quickly identify the desired print job.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Haijima and Hermanson as applied to claim 6 above, and further in view of U.S. Patent 11,474,765 (hereinafter “Ushiro”).
 	Regarding claim 10, none of Ozawa, Haijima, or Hermanson expressly disclose the limitation: “the prefix is a timestamp indicating a time at which the print job is generated or a time at which the print job is stored in the folder of the server device, wherein the list shows the one or more display names in the order of names according to the timestamp.”
 	Ushiro discloses adding a timestamp (date and time) as a prefix of a filename of a JDF (job definition format) (column 5, lines 54-66).  When applied to Ozawa, adding a timestamp as a prefix to a filename provides the added advantage in that a user can verify the time when each print job was received by the print server, so if the user knows the approximate time when a desired print job was transmitted, the user can quickly locate the print job from a list of print jobs, based on the timestamp prefix.  Therefore, it would have been obvious for one of ordinary skill in the art to modify the combined teachings of Ozawa, Haijima and Hermanson by adding a timestamp prefix to the filenames, as taught by Ushiro.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Haijima, Hermanson and Ushiro as applied to claim 10 above, and further in view of U.S. Patent Application Publication 2016/0103640 (hereinafter “Tsuchiya”).
 	Regarding claim 11, the limitation “acquiring the timestamp from the image name included in the print job which is stored in the server device; and deleting the print job in a case that an elapsed time period from the time indicated by the time stamp to a current time is longer than the prescribed time period,” while not expressly disclosed by Ozawa, Haijima, Hermanson or Ushiro, would have been an obvious modification in view of Tsuchiya.  As set forth above regarding claim 10, Ushiro discloses adding a timestamp prefix to a filename, and in combination with Ozawa, a timestamp prefix may be added to a print job name indicating the time at which the print job was received by the print server.  Tsuchiya discloses deletion of a print job J from data storage section 120 of image forming apparatus 100 if a user is not authenticated within a predetermined period of time (paragraph [0042]-[0044], [0046], [0049]-[0051]).  Deleting the print job in this manner frees up storage space in the image forming apparatus if it is determined by the elapse of the predetermined time period that the print job J will not be executed.  Therefore, it would have been obvious for one of ordinary skill in the art, in view of Tsuchiya, to modify the combined teachings of Ozawa, Haijima, Hermanson and Ushiro by deleting a selected print job when the elapse of a predetermined time period has occurred.
Allowable Subject Matter
10.	Claims 2-4, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s printing system according to claim 1, wherein the client device is configured to further perform:
	- receiving authentication information via the client-device user interface, the authentication information including the identification information of the user; and
	- requesting an authentication server to execute first authentication using the received authentication information,
	- wherein the client device performs the transmitting a print job under a state that the first authentication is successful as a result of the requesting, 	
	- wherein the computer name associated with the print job is assigned to the identification information which is included in the received authentication information, is used in the successful first authentication by the authentication server, and identifies the user currently logged in to the client device,
	- wherein the printer stores account information to be authenticated by the authentication server, the account information having permission to receive the print job from the server device, 
	- wherein under a state that second authentication performed by the authentication server using the account information is successful, the printer performs the searching, the receiving selection of a print job, the receiving the selected print job, and the printing.
 	Claim 3 depends from claim 2.
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s system according to claim 1, wherein the client device is configured to further perform:
	- transmitting to the server device, after the identification information is received via the client-device user interface, a creation request for creating the specific folder having the name corresponding to the received identification information;
	- wherein the server device is configured to further perform:
	- creating the specific folder in a case that the creation request is received,
	- wherein the client device performs the transmitting a print job with designating the specific folder which is created according to the creation request,
 	- wherein the server device performs the storing the print job in the designated specific folder.
	Regarding claims 7 and 14, the cited prior art fails to disclose or suggest Applicant’s printing system according to claim 6, or printer according to claim 13, wherein each of the one or more display names shown in the list is obtained by deleting the prefix from the corresponding image name included in the print job.


 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677